DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Independent claims 1 and dependent claims 2-20 were examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
According to MPEP 2106 II, it is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 I C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claim 1 recites “creating… to include…”; “causing… transaction to be validated…...” , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. Claim 1 further recites certain language directed to non-functional descriptive material, such as “at least one initial locking script that includes the first set of constraints and the second set of constraints”; “wherein unlocking the at least one redeemable value is contingent upon: the first set of constraints being satisfied, at least in part, by validating that a unlocking transaction includes the first transaction output; and the second set of constraints being satisfied, at least in part, by validating that the unlocking transaction includes the second transaction output.” However, the limitations refer only to the type of data stored (see MPEP 2111.05). Claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). In an effort to provide compact prosecution, the language identified above in the independent claim was considered as an integral part of the identified abstract idea, however this effort shouldn’t be characterized as providing patentable weight to language that should be granted none. Examiner notes that the analysis of the dependent claims is performed in a similar fashion.
In the instant case, claims 1-20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “determining a first set of constraints on a first transaction output;”;b. “determining a second set of constraints on a second transaction output; ”;c. “creating an initial transaction to include: at least one initial locking script that includes the first set of constraints and the second set of constraints; and at least one redeemable value, wherein unlocking the at least one redeemable value is contingent upon: the first set of constraints being satisfied, at least in part, by validating that a unlocking transaction includes the first transaction output; and the second set of constraints being satisfied, at least in part, by validating that the unlocking transaction includes the second transaction output”; andd. “causing the initial transaction to be validated at a node of a blockchain network.”
Therefore, the portions highlighted in bold above recite creating a contractual relationship, which is an abstract idea grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the commercial or legal interaction of drafting a contract. 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements (i.e. processor/memory recited in claims 14-20) do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processor and memory (claims 14-20) amounts to no more than using a computer or processor to automate and/or implement the abstract idea of creating a contractual relationship. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of creating a contractual relationship.

Dependent claims 2-20 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
e) wherein a locking script in the first transaction output is a duplicate of a locking script in the second transaction outputf) wherein a locking script in the first transaction output is different from a locking script in the second transaction outputg) wherein the locking script in the first transaction output includes at least a portion of the at least one initial locking script. h) wherein execution of the at least one locking initial script selects the at least a portion from a plurality of portions of the at least one initial locking scripti) wherein execution of an unlocking script of the unlocking transaction results in the at least one initial locking script receiving data that corresponds to one of the first transaction output or the second transaction outputj) wherein: the data is an index value; on a condition that the index value is a first index value, execution of the at least one initial locking script determines whether the first set of constraints is satisfied; and on a condition that the index value is a second index value, execution of the at least one initial locking script determines whether the second set of constraints is satisfiedk) wherein: the data includes a new locking script; and as a result of receiving the data, constrain the first transaction output to include the new locking script. l) wherein the at least one initial locking script includes a constraint of a source of the data. m) further comprising determining a redeemable value for the first transaction output. n) wherein the initial transaction encodes a contract having a plurality of states. o) wherein the unlocking transaction includes a plurality of input values corresponding to the plurality of states. p) wherein: the first set of constraints constrains the first transaction output to have a first state; and the second set of constraints constrains the second transaction output to have a second state. q) further comprising a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 1. r) further comprising a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method according to claim 1. s) further comprising a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 2. t) further comprising a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 3. u) further comprising a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 4. v) further comprising a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 5. w) further comprising a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 6. 
With respect to claim 2, the claim further recites item e) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what a locking script is. Those statements are insufficient to significantly alter the eligibility analysis.
With respect to claim 3, the claim further recites item f) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what a locking script is. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 4, the claim further recites item g) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what a locking script includes. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 5, the claim further recites item h) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to not positively recited method steps by describing what the locking script "selects", which is a not positively recited method step. Those statements are insufficient to significantly alter the eligibility analysis.
With respect to claim 6, the claim further recites item i) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what description of what "execution of an unlocking script" “results in”. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 7, the claim further recites item j) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the data is, in addition to conditionally describing "execution of scripts. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 8, the claim further recites item k) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the data includes, followed by not positively recited method steps. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 9, the claim further recites item l) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the script "includes". Those statements are insufficient to significantly alter the eligibility analysis.
With respect to claim 11, the claim further recites item n) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to not positively recited method steps by describing what the initial transaction "encodes" (i.e. a contract). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 12, the claim further recites item o) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the unlocking transaction "includes". Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 13, the claim further recites item p) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what constraints are "to have". Those statements are insufficient to significantly alter the eligibility analysis.

Therefore, dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, which represent additional language e), f), g), h), i), j), k), l), n), o), p) do not alter the analysis provided with respect to independent claim 1. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
With respect to claim 10, the claim recites item m) above, which represent the additional elements/functions of determining a value. This language further elaborates in the abstract idea of creating a contractual relationship identified above with respect to the independent claim 1. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 14, the claim recites item q) above, which represent the additional elements/functions of a system comprising processor and memory. This language further elaborates in the abstract idea of creating a contractual relationship identified above with respect to the independent claim 1. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 15, the claim recites item r) above, which represent the additional elements/functions of a non-transitory computer-readable storage medium. This language further elaborates in the abstract idea of creating a contractual relationship identified above with respect to the independent claim 1. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 16, the claim recites item s) above, which represent the additional elements/functions of a system comprising processor and memory. This language further elaborates in the abstract idea of creating a contractual relationship identified above with respect to claim 2. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 17, the claim recites item t) above, which represent the additional elements/functions of a system comprising processor and memory. This language further elaborates in the abstract idea of creating a contractual relationship identified above with respect to claim 3. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 18, the claim recites item u) above, which represent the additional elements/functions of a system comprising processor and memory. This language further elaborates in the abstract idea of creating a contractual relationship identified above with respect to claim 4. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 19, the claim recites item v) above, which represent the additional elements/functions of a system comprising processor and memory. This language further elaborates in the abstract idea of creating a contractual relationship identified above with respect to claim 5. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 20, the claim recites item w) above, which represent the additional elements/functions of a system comprising processor and memory. This language further elaborates in the abstract idea of creating a contractual relationship identified above with respect to claim 6. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

Therefore, while dependent claims 10, 14, 15, 16, 17, 18, 19, 20, which represent additional language m), q), r), s), t), u), v), w), slightly modify the analysis provided with respect to independent claim 1, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “first/second transaction output”. It is unclear by the claim language whether the language “first/second” refers to “transaction” (i.e. “the output of a first/second transaction (two transactions, one output each)”), or whether it refers to “output” (i.e. “the first/second output of a transaction (same transaction, two outputs)”). This duality is significant as it alters the determining steps. For instance, is the determining step performed on a single transaction (i.e. two outputs of a single transaction) or are the determining steps performed in two distinct transactions? This duality renders the steps of "determining" unclear. For purposes of examination, examiner considers the determining step performed on a single transaction (i.e. two outputs of a single transaction). This duality renders the scope of the claims unclear. Dependent claims 2-20 are also rejected since they depend on claim 1.

Claim 5 recites “the at least one locking initial script” in line 2. There is insufficient antecedent basis for this language in the claim. Dependent claim 19 is also rejected since it depends on claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christidis et al. (US 2018/0096360 A1) in view of Saxena et al. (US 2018/0165758 A1).
With respect to claim 1, Christidis et al. teach a computer-implemented method (Method and apparatus to enforce smart contract execution hierarchy on blockchain) comprising: 
determining a first set of constraints on a first transaction output (see paragraph [0021], "the terms of the master smart contract may be executed by the validator nodes associated with the blockchain each time a new transaction or smart contract is submitted for addition to the blockchain"; paragraph [0025], "terms or requirements about the laws in the master smart contract", retrieved from a "pool of smart contracts, priorities, and terms (FIG. 5) for later use in making comparisons to laws that may affect a combination of transactions or smart contracts deployed on the blockchain". Terms such as interest rate, paragraph [0022]); 
determining a second set of constraints on a second transaction output (see paragraph [0021], "the terms of the master smart contract may be executed by the validator nodes associated with the blockchain each time a new transaction or smart contract is submitted for addition to the blockchain"; paragraph [0025], "terms or requirements about the laws in the master smart contract", retrieved from a "pool of smart contracts, priorities, and terms (FIG. 5) for later use in making comparisons to laws that may affect a combination of transactions or smart contracts deployed on the blockchain". Terms such as a regulatory or legal terms, paragraph [0024]); 
creating an initial transaction to include: at least one initial locking script that includes the first set of constraints and the second set of constraints (see overlapping terms, paragraph [0027]: "In some aspects, a new transaction or smart contract that is submitted for addition to the blockchain may include terms that overlap or conflict with terms of a smart contract that was previously added to the blockchain where both the new transaction or smart contract and the previously added smart contract both have the same priority... In some aspects, the new transaction or smart contract may be appended to the blockchain without any modification or adjustment."); and 
at least one redeemable value (see Fig. 4, value 404 to be sent to another smart contract via a transaction 412, paragraph [0031]), causing the initial transaction to be validated at a node of a blockchain network (see Fig. 6, 618, paragraph [0048]). 
Although Christidis et al. disclose Smart contracts are self-executing agreements between parties that have all of the relevant covenants spelled out in code, and settle automatically, depending on future signatures or trigger events (see paragraph [0005]), Christidis et al. do not explicitly disclose a method comprising: wherein unlocking the at least one redeemable value is contingent upon: the first set of constraints being satisfied, at least in part, by validating that a unlocking transaction includes the first transaction output; and the second set of constraints being satisfied, at least in part, by validating that the unlocking transaction includes the second transaction output; and 
While this language represents non-functional descriptive material and is therefore not given patentable weight, this difference is insufficient to distinguish the claims over Christidis et al. However, in the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Saxena et al. disclose a method (Providing financial-related blockchain-associated cognitive insights using blockchain) comprising: 
wherein unlocking the at least one redeemable value is contingent upon: the first set of constraints being satisfied, at least in part, by validating that a unlocking transaction includes the first transaction output; and the second set of constraints being satisfied, at least in part, by validating that the unlocking transaction includes the second transaction output (see paragraph [0318], one-step financial operation; paragraph [0321]: "To further continue this example, execution of the smart contract by the mortgagee results in funds being automatically transferred from their bank account to the mortgage holder's payment account"); and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the smart contract execution as disclosed by Saxena et al. in the method of Christidis et al., the motivation being to allow transactions or other operations to be initiated if certain conditions are met (see Saxena et al., paragraph [0129]).

With respect to claim 2, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 1. Examiner notes that claim 2 recites “wherein a locking script in the first transaction output is a duplicate of a locking script in the second transaction output…”, language directed to non-functional descriptive material. In the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Christidis et al. disclose a method wherein a locking script in the first transaction output is a duplicate of a locking script in the second transaction output (see master smart contract comprising terms, paragraphs [0020]-[0025]). 

With respect to claim 3, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 1. Examiner notes that claim 3 recites “wherein a locking script in the first transaction output is different”, language directed to non-functional descriptive material. In the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Christidis et al. disclose a method wherein a locking script in the first transaction output is different from a locking script in the second transaction output (see the new smart contract may be required by the validator nodes to comply, or at least not overlap or conflict, with the terms of every other transaction or smart contract having a higher priority, paragraph [0026]). 

With respect to claim 4, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 2. Examiner notes that claim 4 recites “wherein the locking script in the first transaction output includes…, language directed to non-functional descriptive material. In the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Christidis et al. disclose a method wherein the locking script in the first transaction output includes at least a portion of the at least one initial locking script (see paragraph [0021] "For example, the new transaction or smart contract may be modified by the validator nodes by removing the conflicting or overlapping terms prior to the new transaction or smart contract being appended to the blockchain"; "In some aspects, for example, each smart contract may be defined according to a specific smart contract description language that includes common classes, headers, or other features that may be used by validator nodes to determine whether there is an overlap or conflict in the terms", paragraph [0026]).

With respect to claim 5, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 4. Examiner notes that claim 5 is a method claim and recites “wherein execution of the at least one locking initial script selects…...”; language directed to not positively recited method steps. In the interest of compact prosecution and assuming weight was to be given to the not positively recited recitations above, Christidis et al. disclose a method wherein execution of the at least one locking initial script selects the at least a portion from a plurality of portions of the at least one initial locking script (see paragraph [0021] "For example, the new transaction or smart contract may be modified by the validator nodes by removing the conflicting or overlapping terms prior to the new transaction or smart contract being appended to the blockchain"). 

With respect to claim 6, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 1. Examiner notes that claim 6 is a method claim and recites “wherein execution of an unlocking script of the unlocking transaction results...”; language directed to not positively recited method steps. Claim 6 further recites “data that corresponds to one of the first transaction output or the second transaction output.”, language directed to non-functional descriptive material. In the interest of compact prosecution and assuming weight was to be given to the not positively recited and non-functional descriptive material recitations above, Saxena et al. disclose a method wherein execution of an unlocking script of the unlocking transaction results in the at least one initial locking script receiving data that corresponds to one of the first transaction output or the second transaction output (see paragraph [0315]: "the customer's acceptance of the terms and conditions of the automobile loan offer included within the financial-related, blockchain-associated cognitive insight 1302 for customer service 1310 results in the execution of the smart contract. As a result, a loan agreement is generated for the customer and the automobile dealer receives an associated amount of funds"; paragraph [0321]: "To further continue this example, execution of the smart contract by the mortgagee results in funds being automatically transferred from their bank account to the mortgage holder's payment account").

With respect to claim 7, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 6. Examiner notes that claim7 is a method claim and recites “ on a condition that the index value is a first index value, execution of the at least one initial locking script determines whether the first set of constraints is satisfied; and on a condition that the index value is a second index value, execution of the at least one initial locking script determines whether the second set of constraints is satisfied...”; language directed to not positively recited method steps. Claim 7 further recites “ the data is an index value”, language directed to non-functional descriptive material. In the interest of compact prosecution and assuming weight was to be given to the not positively recited and non-functional descriptive material recitations above, Christidis et al. disclose a method wherein: the data is an index value; on a condition that the index value is a first index value, execution of the at least one initial locking script determines whether the first set of constraints is satisfied; and on a condition that the index value is a second index value, execution of the at least one initial locking script determines whether the second set of constraints is satisfied (see "For example, the validator nodes may maintain a pool of smart contracts, priorities, and terms (FIG. 5) for later use in making comparisons to laws that may affect a combination of transactions or smart contracts deployed on the blockchain. As each new transaction or smart contract is submitted to the validator nodes for addition to the blockchain, the terms of the new transaction or smart contract may be compared directly to the terms of the master smart contract by the validator nodes and in addition, may be compared to the terms of the master smart contract in combination with the transactions or smart contracts that were previously deployed on the blockchain." paragraph [0025]). 

With respect to claim 8, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 6. Examiner notes that claim 8 is a method claim and recites “as a result of receiving the data, constrain the first transaction output to include the new locking script....” language directed to not positively recited method steps. Claim 8 further recites “the data includes… script”, language directed to non-functional descriptive material. In the interest of compact prosecution and assuming weight was to be given to the not positively recited and non-functional descriptive material recitations above, Christidis et al. disclose a method wherein: the data includes a new locking script; and as a result of receiving the data, constrain the first transaction output to include the new locking script (see Fig. 6, modify the overlapping or conflicting terms from the new smart contract at 616). 

With respect to claim 9, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 6. 
Examiner notes that claim 9 recites “wherein the at least one initial locking script includes a constraint of a source of the dat., language directed to non-functional descriptive material. In the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Christidis et al. disclose a method wherein the at least one initial locking script includes a constraint of a source of the data (see "a smart contract with the highest priority, may include a term that specifies that new transactions or smart contracts may not be executed between business units of an enterprise and a particular supplier" paragraph [0021]). 
With respect to claim 10, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Christidis et al. disclose a method further comprising determining a redeemable value for the first transaction output (see interest rate, paragraph [0022]). 

With respect to claim 11, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 1. Examiner notes that claim 11 is a method claim and recites “wherein the initial transaction encodes a contract having a plurality of states....” language directed to not positively recited method steps. In the interest of compact prosecution and assuming weight was to be given to the not positively recited recitations above, Christidis et al. disclose a method wherein the initial transaction encodes a contract having a plurality of states (see Fig. 4, state 406. paragraphs [0031]). 

With respect to claim 12, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 11. Examiner notes that claim 12 recites “wherein the unlocking transaction includes… values… corresponding to... states, language directed to non-functional descriptive material. In the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Christidis et al. disclose a method wherein the unlocking transaction includes a plurality of input values corresponding to the plurality of states (see Fig. 4, "e.g. a number of items… or other similar information that may be dependent on other sources…", paragraph [0031]). 

With respect to claim 13, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 12. Examiner notes that claim 13 is a method claim and recites “constraints constrains...constraints constrains…...” language directed to not positively recited method steps. In the interest of compact prosecution and assuming weight was to be given to the not positively recited recitations above, Christidis et al. disclose a method wherein: the first set of constraints constrains the first transaction output to have a first state; and the second set of constraints constrains the second transaction output to have a second state (see paragraph [0025], "terms or requirements about the laws in the master smart contract", retrieved from a "pool of smart contracts, priorities, and terms (FIG. 5) for later use in making comparisons to laws that may affect a combination of transactions or smart contracts deployed on the blockchain". Terms such as interest rate, paragraph [0022]; Terms such as a regulatory or legal terms, paragraph [0024]; "By including terms or requirements about the laws in the master smart contract, the master smart contract may prevent or reduce the occurrence of such violations of the laws or regulation for transactions and smart contracts that have been appended to the blockchain"). 

With respect to claim 14, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Christidis et al. disclose a method further comprising a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 1 (see Fig. 7, processor 12, memory 16 and paragraphs [0049]-[0051]). 

With respect to claim 15, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Christidis et al. disclose a method further comprising a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method according to claim 1 (see Fig. 7, memory 16 and paragraphs [0049]-[0051]). 

With respect to claim 16, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 2. Furthermore, Christidis et al. disclose a method further comprising a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 2 (see Fig. 7, processor 12, memory 16 and paragraphs [0049]-[0051]). 

With respect to claim 17, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 3. Furthermore, Christidis et al. disclose a method further comprising a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 3 (see Fig. 7, processor 12, memory 16 and paragraphs [0049]-[0051]). 

With respect to claim 18, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 4. Furthermore, Christidis et al. disclose a method further comprising a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 4 (see Fig. 7, processor 12, memory 16 and paragraphs [0049]-[0051]). 

With respect to claim 19, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 5. Furthermore, Christidis et al. disclose a method further comprising a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 5 (see Fig. 7, processor 12, memory 16 and paragraphs [0049]-[0051]). 

With respect to claim 20, the combination of Christidis et al. and Saxena et al. teaches all the subject matter of the method as described above with respect to claim 6. Furthermore, Christidis et al. disclose a method further comprising a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 6 (see Fig. 7, processor 12, memory 16 and paragraphs [0049]-[0051]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Literature
Miller et al. (US 2017/0132621 A1) disclose systems and methods for autonomous device transacting, including combining digital smart contracts, where two sellers may decide to chain their contracts together.
Leng et al. (US 2018/0241546 A1) disclose splitting digital promises recorded in a blockchain, including submitting a split transaction to split the original digital promise into a first child digital promise and a second child digital promise. The first child digital promise is a promise to pay a first portion of the asset of the original digital promise to a first child promise, and the second child digital promise is a promise to pay the remainder of the asset (i.e., the asset minus the first portion) to a second child promisee (e.g., the original promisee), in which the original digital promise is linked to an original digital contract between the original promisor and the original promisee as payment for performance of the original digital contract and the first child digital promise is linked to a first child digital contract between the original promisee and the first child promisee as payment for performance of the first child digital contract.
Madisetti et al. (US 2018/0300382 A1) disclose method and system for tuning blockchain scalability for fast and low-cost payment and transaction processing, including performing a synchronization process between a second private smart contract and a public smart contract.

Non-Patent Literature
Clack (NPL 2016, listed in PTO-892 as reference "U") discloses "Smart Contract Templates: essential requirements and design options", including design options for multi-document agreements.
Scoca et al. (NPL 2017, listed in PTO-892 as reference "V") disclose "Smart Contract Negotiation in Cloud Computing", including autonomous Negotiation of Smart Contracts.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685